Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 06/30/2020. 
Claims 1-20 are pending and presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021, 08/13/2020 and 12/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, 13, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura (US 2015/0078395 A1).


a receiver configured to receive a packet (see fig. 4, discloses packets corresponding to each flow is received, par. 0064); and 
a processor coupled to the receiver (fig. 3-4, scheduler/shaper) and configured to:
identifying that a flow to which the packet belongs is delay-sensitive traffic for a reserved resource, wherein the reserved resource comprises a quantity of packets that can be sent for the flow in a time window (see par. 0067-0074, describes a packet with particular flow ); and 
arranging the packet in a time window to send based on the quantity of packets that can be sent for the flow in the time window (see par. 0067-0075, discloses arranging packets in buffer, for example, in one time window fixed number of packets can be sent, see also par. 0077), an accumulated quantity of packets that have been sent in the time window, and a quantity of packets already in a queue used to send the flow (par. 0077-0079, further discloses availability or buffer state, which is how empty, or difference between total capacity minus what is sent, and number of packets in queue, see also par. 0121-0125).

Regarding claims 8, 20, Nishimura discloses the packet sending method, further comprising: 
using queue resource reservation information and traffic resource reservation information to send the flow (see fig. 5, par. 0076-0083), wherein the queue resource reservation information and the traffic resource reservation information are preconfigured in the network device (see fig. 5, discloses information configured in the table), wherein the queue resource reservation information comprises a queue in a one-to-one correspondence with the flow (see fig. 6, at least 

Regarding claim 9, Nishimura discloses the packet sending method further comprising: monitoring a time window update (see fig. 10, disclose flow id info update between element 22 and 24); obtaining the quantity of packets that can be sent for the flow in the time window from the traffic resource reservation information (see fig. 10, discloses retrieving flor ID info update which includes quantity of packets that can be sent in the time window); and updating the dequeue gating based on the quantity of packets that can be sent for the flow in the time window .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Szymanski (US 2018/0310078 A1).

Regarding claims 7, 12, 19, Nishimura fails to disclose but Szymanski discloses the packet sending method further comprising reserving the reserved resource for the flow in advance, wherein traffic resource reservation information is used to send the flow and is configured in a resource reservation process (see par.0047, discloses reservation of resource for the flow in advance).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include reserving the reserved resources for the flow in advance, wherein traffic resource reservation information is used to send the flow and is configured in a resource reservation process as described by Szymanski. 
The motivation for doing so would be to allow achieving deterministic delay and jitter guarantees for provisioning of Guaranteed rate traffic flow. 

Allowable Subject Matter
Claims 2-6, 10-11, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615


/Nishant Divecha/Primary Examiner, 
Art Unit 2466